Citation Nr: 1415412	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for recurrent nose bleeds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1979 to June 1982, November 1990 to July 1991, and June 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Muskogee, Oklahoma RO.

The Veteran testified before a Decision Review Officer (DRO) in August 2008 and before the undersigned Veterans Law Judge in October 2011.  Transcripts of these hearings are of record.  

The Board remanded this claim for further development in March 2012.  The development requested has been completed, and the claim is appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Recurrent nose bleeds began during active service and have been unremitting since separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for recurrent nose bleeds have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In this case, the Veteran is seeking entitlement to service connection for nose bleeds, which he described in his initial claim as a bleeding condition.  The Veteran has attributed these nose bleeds to exposure to dust, sand, smoke, and chemicals while stationed in Southwest Asia during the Persian Gulf War and Operation Iraqi Freedom.  

Specifically, at the August 2008 DRO hearing, he testified that his nose bleeds began while he was stationed in Iraq, and that the area in which he was stationed (Camp Caldwell) was near a brick factory that emitted smoke and other chemicals.  He, along with a fellow service member, testified that all the soldiers stationed at Camp Caldwell at that time were told that they would receive compensation for nose bleeds and respiratory problems caused by contaminated air in that area.

The Veteran's service treatment records are negative for treatment for nose bleeds.  However, post-service VA treatment records note complaints of nose bleeds which the Veteran consistently states began during service and attributes to exposure to smoke or chemicals while in Iraq.  

For instance, in March 2007, the Veteran reported that he had been exposed to thick smoke from a brick factory in service and that he had frequent nose bleeds.  He reported that his nose bleeds began while he was in Iraq in July 2008.  In August 2009, he complained of recurrent nose bleeds that began while he was stationed in Iraq and thought that they might be due to chemical exposure.  In September 2010, he again reported recurrent nose bleeds and the VA clinician stated that the nose bleeds may or may not be related to exposure to dust and fumes in Iraq.  

Following the Board's March 2012 remand, the Veteran was afforded a VA examination in May 2012.  

The VA examiner opined that the Veteran's nose bleeds were related to dryness in the nares, and that the dryness, in turn, was related to allergic rhinitis, which was noted on the November 1978 enlistment examination.  Moreover, the VA examiner opined that the dryness in the nares was not worsened by exposure to dust, sand, fumes, smoke, and chemicals during military service in Iraq.  On this point, the Board finds the examiner's opinion unclear.    

Despite the negative VA opinion of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's nose bleeds had their onset during active service or more, importantly, the problem became worse as the result of service.  

Notably, the Veteran has been consistent in stating that his nose bleeds began during active service in Iraq.  Further, there is no indication, including in service treatment records for prior periods of service, that the nose bleeds began prior to his service in Iraq, as one would expect if, in fact, the nose bleeds are related to the allergic rhinitis noted in 1978, as suggested by the examiner above.  

The Veteran is competent to testify as to the onset of his nose bleeds, as they are observable by a layperson.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336.  Moreover, the Veteran is credible, and there is no conflicting evidence regarding the history of onset of the disabilities.  Indeed, the Veteran's contention that his nose bleeds began during service in Iraq is supported by the August 2008 testimony of a fellow soldier.  

In this regard, it is important to note that the nature and extent of a "nose bleed" problem is difficult to quantify, and the Board understands this fact.  However, the nature and extent of this problem is not before the Board this time.  Even if this problem is noncompensable at this time, it does not provide a basis to deny this claim.  In essence, the only two questions before the Board are whether the Veteran has a problem/disability and whether that disability has been caused by/or aggravated by service.  Regarding each question, we must give the Veteran the benefit of the doubt.   

In summary, based on the Veteran's competent and credible statements regarding recurrent nose bleeds that began during active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for nose bleeds are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The nature and extent of this problem associated with this disability is not before the Board at this time.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Service connection for recurrent nose bleeds is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


